Fourth Court of Appeals
                                        San Antonio, Texas
                                                June 21, 2018

                                            No. 04-18-00408-CR

                                         IN RE Derek M. BAILEY

                                     Original Mandamus Proceeding1
                                                   ORDER

Sitting: Sandee Bryan Marion, Chief Justice
         Karen Angelini, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice
         Patricia O. Alvarez, Justice
         Luz Elena D. Chapa, Justice
         Irene Rios, Justice

        On July 9, 2018, relator filed a letter requesting en banc reconsideration of our June 27,
2018 denial of his petition for writ of mandamus. After considering the motion, relator’s motion
is hereby DENIED.


It is so ORDERED on this 11th day of July, 2018.



                                                                      PER CURIAM


ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court




1 Thisproceeding arises out of Cause No. 94-0857-CR, styled The State of Texas v. Derek M. Bailey, pending in the
25th Judicial District Court, Guadalupe County, Texas, the Honorable William Old presiding.